*84On October 15, 1910, the following decision and dissent were filed:
Pee Curiam.
The following propositions are decided in this case:
(1) The provisions of the general election law contained in sec. 34, Stats. (1898), relating to the filling of vacancies cansed by the declination, death, or other disability of a nominated candidate, are not imported into the primary election law and hence do not apply to primary elections.
(2) Under the allegations of the complaint it must be held that the fact of the death of Mr. Tucker was brought home to the knowledge of the great mass of the electors of the state before the holding of the primary, and that the great majority of the electors who placed a cross opposite his name upon the primary ballot did so with such knowledge.
(3) Votes which are in form cast for a deceased person by voters who know the fact of his decease cannot be considered as votes for or against any person, but must be regarded as so much blank paper.
(4) It follows that under the allegations of the complaint the relator received the greatest number of votes cast at the primary as a Republican candidate for the office of attorney general, and under subd. 1 of sec. 18 of the primary law is entitled to have his name placed upon the official ballot as such candidate.
Demurrer overruled, and judgment ordered for relator for relief by injunction as prayed in the complaint.